United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41761
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                     JAIME SALGADO-BUSTAMANTE,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-499-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jaime Salgado-Bustamante appeals from the denial of his motion

for reduction of his sentence.    Salgado’s motion to file a reply

brief out-of-time is GRANTED.    However, as the district court was

without authority to modify the imposed term, see United States v.

Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997), the denial of the

motion for a sentence reduction is without error and is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.